          Case 2:19-cv-00177-DB Document 11 Filed 04/30/19 Page 1 of 4



Jennifer Mathis (Utah Bar No. 11475)
Attorney for Defendant
TROUTMAN SANDERS LLP
580 California Street, Suite 1100
San Francisco, CA 94104
Telephone: (415) 477-5706
Facsimile: (415) 477-5710
E-mail: jennifer.mathis@troutman.com


                         THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH


THOMAS ALVORD,
                                                              JOINT STIPULATION OF
                                                              DISMISSAL
                       Plaintiff,
v.
                                                              Case No. 2:19-cv-00177-EJF
ON DECK CAPITAL, INC.,

                       Defendant.

                           JOINT STIPULATION OF DISMISSAL
       Pro se Plaintiff, Thomas Alvord, and Defendant On Deck Capital, Inc., by counsel,
(collectively, the “Parties”) jointly file this stipulation of dismissal pursuant to Rule 41(a)(1) of
the Federal Rules of Civil Procedure.
       The Parties have reached an agreement of settlement with respect to all claims asserted in

the Affidavit and Summons. Accordingly, pursuant to that agreement, the Parties jointly stipulate

that this action is hereby DISMISSED WITH PREJUDICE in its entirety and stricken from the

Court’s docket. The Parties agree that Court retains jurisdiction to enforce the terms of the

settlement.

       Respectfully submitted this 30th day of April 2019.

       SO STIPULATED.
            Case 2:19-cv-00177-DB Document 11 Filed 04/30/19 Page 2 of 4



By: /s/ Thomas Alvord                         By: /s/ Jennifer Mathis
Thomas Alvord (pro se)                        Jennifer Mathis (Utah Bar No. 11475)
10782 N La Costa                              TROUTMAN SANDERS LLP
Cedar Hills, UT 84062                         580 California Street, Suite 1100
Telephone: (801) 735-1968                     San Francisco, CA 94104
E-mail: thomasalvord@gmail.com                Telephone: (415) 477-5706
                                              Facsimile: (415) 477-5710
Plaintiff                                     E-mail: jennifer.mathis@troutman.com

                                              Counsel for Defendant On Deck Capital,
                                              Inc.




                                        -2-
          Case 2:19-cv-00177-DB Document 11 Filed 04/30/19 Page 3 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, and I further certify that a true

and correct copy of the foregoing was sent via first class mail to the following counsel of record:

                                   Thomas Alvord, pro se
                                       10782 N La Costa
                                    Cedar Hills, UT 84062
                                 Telephone: (801) 735-1968
                               Email: thomasalvord@gmail.com

                                             Plaintiff



       Dated: April 30, 2019                  Respectfully submitted,

                                              ON DECK CAPITAL, INC.

                                              By: /s/ Jennifer Mathis
                                              Jennifer Mathis (Utah Bar No. 11475)
                                              TROUTMAN SANDERS LLP
                                              580 California Street, Suite 1100
                                              San Francisco, CA 94104
                                              Telephone: (415) 477-5706
                                              Facsimile: (415) 477-5710
                                              E-mail: jennifer.mathis@troutman.com

                                              Counsel for Defendant On Deck Capital, Inc.




                                               -3-
             Case 2:19-cv-00177-DB Document 11 Filed 04/30/19 Page 4 of 4




38540110 252021.000004
                                         -4-
